Title: To James Madison from Thomas Jefferson, 18 October 1819
From: Jefferson, Thomas
To: Madison, James


Dear SirMonto. Oct. 18. 19.
By this day’s mail I forward you ⅓ of a parcel of seeds of the Sea-Kale sent here by Genl. Cock for you, mr. Divers & myself. I feared to await a private conveyance because they lose their vegetative power if not planted soon.
The day after you left us I was taken with a cholic which attended with a stricture on the upper bowels brought me into great pain & immediate danger. The obstacle was at length overcome & I am recovering, but have not yet left my room. A salivation brought on by a dose of 8. or 9 grs. of calomel with Jalap occasions my present confinement. I can swallow only fluids, which keep me very weak. I thought it due to your friendship to free it from the uncertainty of floating rumors and I salute you with affection & respect.
Th: Jefferson
